Citation Nr: 1437160	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair.

2.  Entitlement to an initial rating in excess of 10 percent for left ulnar neuropathy prior to April 3, 2013 and in excess of 20 percent for middle radicular group (previously characterized as left ulnar radiculopathy) thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1990 under other than honorable conditions, and from December 2003 to January 2006 under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously remanded by the Board in February 2013 and December 2013 for additional development and now returns for final appellate review.

In February 2012, the Veteran testified at a video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record on appeal.  

Regarding the characterization of the Veteran's left upper extremity neurological disability, the Board notes that such was initially characterized as left ulnar neuropathy and was assigned a 10 percent rating; however, in a May 2014 rating decision, the agency of original jurisdiction (AOJ) recharacterized such disability in light of the April 2013 VA examination findings of cervical radiculopathy affecting the left upper extremity to middle radicular group, which contemplated the left ulnar neuropathy and the cervical radiculopathy, and assigned a 20 percent rating effective April 3, 2013.  In light of the AOJ's actions, the Board has characterized such issue as shown on the title page of this decision. 

In May 2014 correspondence, the Veteran indicated that he wanted clarification of the definition of "mild" and "moderate" for the issue of left ulnar neuropathy.  The Board notes that the decision below discusses the difference between "mild" and "moderate" with regard to left ulnar neuropathy.  The Veteran also requested an earlier effective date to the initial date of January 12, 2006 for the left ulnar neuropathy due to prior failure of examiners' detection.  The Veteran contended that he should not be penalized due to non-testing on the part of VA examiners.  It appears that the Veteran is challenging the characterization of his left upper extremity neurological disability as "mild," and claiming that the award of a 20 percent rating for the middle radicular group, which now includes both the left ulnar neuropathy and the cervical radiculopathy affecting the upper left extremity, should be effective as of the date service connection was awarded for his disabilities, i.e., January 12, 2006.  In this decision, the Board herein considers the propriety of the assigned ratings for the Veteran's left upper extremity neurological disability, to include whether an effective date prior to April 3, 2013, for the inclusion of cervical radiculopathy is warranted. 

In May 2014, the Veteran submitted VA progress notes dated from April 2013 to March 2014 with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

As was noted in the February 2013 remand, the Veteran appears to have raised the issues of entitlement to service connection for a thoracic spine disorder and headaches as secondary to his service-connected cervical spine disability. These issues have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.   

FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the entire appeal period, the Veteran's left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair has been manifested by complaints of pain and loss of motion less than shoulder level with normal muscle strength and asymptomatic scarring, which are not of a size to warrant a compensable rating and do not result in functional impairment; without ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula, or the nonunion of the clavicle or scapula. 

3.  For the period prior to June 14, 2010, the Veteran's left ulnar neuropathy was manifested by no more than mild incomplete paralysis of the ulnar nerve due to subjective sensory changes and some decrease in reflexes and grip strength, but without more severe symptomatology.

4.  As of June 14, 2010, the Veteran's middle radicular group, to include left ulnar neuropathy and cervical radiculopathy of the left upper extremity, was manifested by no more than mild incomplete paralysis of the middle radicular group due to subjective sensory changes and some decrease in reflexes and grip strength, but without more severe symptomatology.

5.  For the entire appeal period, the Veteran's osteoarthritis of the cervical spine has not resulted in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine has not been greater than 170 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes; or neurological impairment other than cervical radiculopathy of the left upper extremity as of June 14, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201-5304 (2013).

2.  Prior to June 14, 2010, the criteria for an initial rating in excess of 10 percent for left ulnar neuropathy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8516 (2013).

3.  As of June 14, 2010, the criteria for an initial rating of 20 percent, but no higher, for middle radicular group (previously characterized as left ulnar neuropathy) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8511 (2013).

4.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his left shoulder, left upper extremity, and cervical spine disabilities from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection were granted and initial ratings were assigned in the April 2007 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded VA examination in March 2006, May 2010, and April 2013 with an addendum in June 2013 to determine the nature and severity of his left shoulder, left ulnar nerve, and cervical spine disorders.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left shoulder, left ulnar nerve, and cervical spine disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the April 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Furthermore, with respect to whether the Veteran's cervical spine disability results in muscle spasm or guarding severe to cause abnormal spinal contour, an addendum opinion was obtained in February 2014.  The Board finds that such opinion is adequate to decide the issue as it is predicated on a review of the record, to include prior interviews and physical examinations with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed and general medical principles.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claims for an increased rating and no further examinations are necessary. 

The Veteran was provided an opportunity to set forth his contentions during the February 2012 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the February 2012 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left shoulder, left ulnar neuropathy, and cervical spine was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining additional treatment records and providing additional VA examinations so as to determine the nature and severity of such disabilities, as well as the impact such have on the Veteran's daily life and employment.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As above, in February 2013 and December 2013, the Board remanded the case for additional development.  Specifically, in February 2013 the Board remanded the case to clarify with the Veteran whether he underwent MRI (magnetic resonance imaging) scan of his neck by VA (the Veteran responded in April 2013 correspondence that he did not undergo MRI scan at VA), obtain VA treatment records dated since June 18, 2010 (which was not accomplished), schedule the Veteran for a VA examination to evaluate the current level of severity of his left shoulder, left ulnar nerve, and cervical spine disabilities (which was accomplished by VA examination in April 2013), and readjudicate the claims, to include consideration of all orthopedic and neurologic manifestations of the Veteran's cervical spine disability (while the Veteran's claims were readjudicated in a June 2013 supplemental statement of the case, such did not consider the potential neurologic manifestations of the Veteran's cervical spine disability).

In December 2013 the Board again remanded the case to obtain VA treatment records dated since June 18, 2010 (which was accomplished at various times, to include most recently in April 2014), obtain an addendum opinion from the April 2013 VA examiner regarding potential spinal contour abnormality resulting from the Veteran's cervical spine disorder (which was accomplished by addendum opinion dated in February 2014), and readjudicate the claims, to include consideration of all orthopedic and neurologic manifestations of the Veteran's cervical spine disability (which was accomplished by the May 2014 rating decision and supplemental statement of the case).  

Therefore, the Board finds that the AOJ has substantially complied with the February 2013 and December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A. Left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair

Historically, the Veteran's service treatment records show that he fell on ice, injuring his left shoulder in December 2003 and underwent left shoulder decompression surgery in October 2004.  He submitted a claim for service connection for a left shoulder disorder in January 2006 and, by rating decision dated in April 2007, the RO granted service connection for left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair and assigned a 10 percent disability rating effective January 12, 2006, the day after the Veteran's discharge from military service.  The Veteran contends that he is entitled to a higher rating for his left shoulder disorder due to the pain and functional impairment he experiences, specifically, difficulty lifting things, including his young children.

The Veteran's left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair is rated under Diagnostic Code 5201-5304.  As will be noted further herein, VA examinations consistently reflect that the Veteran is right hand dominant.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered by analogy as impairment of muscle group IV referable to the shoulder (DC 5304) associated with a residual condition of limitation of motion of the arm (DC 5201). 

The functions of Muscle Group IV are stabilization of the shoulder against injury in strong movements, holding head of humerus in socket; abduction; and outward rotation and inward rotation of the arm.  The muscles involved include the intrinsic muscles of the shoulder girdle: (1) supraspinatus; (2) infraspinatus and teres minor; (3) subscapularis; and (4) coracobrachialis.  Concerning injury to the nondominant arm, a slight injury warrants a noncompensable rating.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, DC 5304.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effective of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d). 

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 
 (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Limitation of arm motion in the minor extremity that is limited to shoulder level warrants a 20 percent rating.  Such limitation that is limited midway between the side and shoulder level also warrants a 20 percent rating.  Such limitation to 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Normal range of motion in the shoulder is from zero to 180 degrees of forward elevation (flexion) and zero to 180 degrees of shoulder abduction.  See 38 C.F.R. 
§ 4.71a, Plate I.

Evidence relevant to the current level of severity of the Veteran's left shoulder disorder includes VA examination reports dated in March 2006, May 2010, and April 2013.  

During the March 2006 VA examination, the Veteran reported that his left shoulder disorder had existed for two years and was due to an injury suffered during a fall.  He reported the following symptoms resulting from the joint condition: weakness, poor strength, stiffness (worse if not moved), lack of endurance, needing to rest, locking in joint, and fatigability with overuse.  Due to the joint condition, he suffered from pain located at the left shoulder for two years.  The pain occurred constantly and traveled to the elbow.  The characteristic of the pain was aching in nature, sharp in nature, and cramping in nature.  On a scale of one to ten (ten being the worst), his pain level was a seven.  The pain could be elicited by physical activity and was relieved by rest.  At the time of the pain, he could function with medication.  He stated that his condition did not cause incapacitation.  The current treatment was surgery, PT (physical therapy), and medication.  He had not had any prosthetic implants of the joint.  There was no functional impairment resulting from the above condition and it did not result in any time lost from work.

The Veteran was able to brush his teeth, take a shower, drive a car, climb the stairs, dress himself, and walk.  He was unable to vacuum, take out the trash, shop, perform gardening activities, or push a lawnmower.  He was unable to do these activities because of difficulty lifting.  He reported that his usual occupation was a student (which he had performed for four years) and that he was currently employed as a suite attendant.  

On physical examination, it was noted that the Veteran's right hand was the dominant hand because he used it to write, eat, and comb his hair.  His posture and gait were within normal limits and he did not require an assistive device for ambulation.  The left shoulder showed signs of guarding of movement.  On range of motion testing of the left shoulder, the Veteran had flexion to 160 degrees (with pain occurring at 160 degrees), abduction to 110 degrees (with pain occurring at 110 degrees), external rotation to 90 degrees, and internal rotation to 90 degrees.  Joint function was additionally limited by pain and pain had a major functional impact.  Joint function was not additionally limited by the following after repetitive use: fatigue, weakness, lack of endurance, and incoordination.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited the joint function in degrees.  X-ray of the shoulder was within normal limits.  In the "diagnosis" section, the examiner wrote that for the claimed condition of status post left shoulder bursitis with loss of range of motion, the diagnosis was shoulder bursitis, status post surgery with residuals scars.  Subjective factor was history of surgery and objective factors were range of motion and scar.  The effect of the condition on the Veteran's daily activity was persistent left arm pains.  

During the May 2010 VA examination, the Veteran again reported that he was right hand dominant.  The examiner reviewed the claims file and noted records dated back to at least October 2008 showed no complaints of neck problems or ulnar neuropathy.  The only complaints were regarding the shoulder and back.  Of note, the Veteran was involved in two motor vehicle accidents.  The first accident occurred in June 2008 and resulted in complaints of neck and shoulder pain.  The second occurred in September 2008 and resulted in complaints of right wrist pain.  The Veteran did see a chiropractor in the early part of 2008 for his thoracic and lumbar spine.  The examiner also noted the in-service left shoulder injury followed by October 2004 surgery.  At the time of the examination, the Veteran reported that he worked in sales.

Regarding the left shoulder, the Veteran stated that sleeping on his shoulder tended to aggravate it.  He had a sense of weakness and fatigue with repetitive use.  He had trouble carrying his four year old child.  Stretching and over-the-counter pain medication helped with no side effects from medication.  He described nothing in particular that aggravated his shoulders.  He had no flare-ups or incapacitating events since rehabilitation from surgery.  He had no limitations in activities of daily living or working.  There was no history of inflammatory arthritis or neoplasms.  He used no braces or other aids.  

On physical examination of the left shoulder, the Veteran had mildly positive impingement sign.  Motor function was 5/5 in all muscle groups including rotator cuff.  There was no tenderness to palpation over the bicipital groove or the AC (acromioclavicular) joint.  On range of motion testing, he had forward flexion to 170 degrees, abduction to 170 degrees, and internal/external rotation to 85 degrees.  All motion was active-passive against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion in any plane.  He did have three arthroscopic portal scars about the shoulder.  They were all well-healed, nontender, and not adherent to underlying tissue or hypopigmented.  Each scar was approximately 0.4 millimeters.  

X-ray examination of the shoulder in May 2010 showed no evidence of acute fracture dislocation.  The AC joint and glenohumeral joint were unremarkable.  It was noted that the Veteran had mild impingement syndrome of the left shoulder.  He had no limitations of activities of daily living or working with any of his orthopedic complaints.

During the April 2013 VA examination, the examiner reviewed the claims file and continued a diagnosis of left shoulder status post subacromial decompression and debridement of partial rotator cuff repair with impingement syndrome.  The Veteran reported that his left shoulder has some "bad days" and that a "tens unit and heat helps."  He had flare ups with cold weather and also had limitation for lifting.  He had cervical spondylosis with radiculopathy and the pain radiated from the neck to his left shoulder.  The Veteran reported that he was right hand dominant.  The Veteran denied flare-ups that impact the function of the shoulder and/or arm.  On range of motion testing, the Veteran had flexion to 180 degrees (with pain at 170 degrees) and abduction to 180 degrees (with pain at 170 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions. And resulted in flexion to 180 degrees and abduction to 180 degrees.  There was no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  There was no functional loss and/or functional impairment of the shoulder and arm.  The Veteran did have localized tenderness or pain on palpation of joints/soft tissue/biceps tendon in the left shoulder but there was no guarding.

On muscle strength testing, the Veteran had normal strength in left shoulder abduction and forward flexion.  There was no ankyloses of the glenohumeral articulation.  Specific tests for rotator cuff conditions, including Hawkins' Impingement test, Empty-can test, External/rotation/Infraspinatus strength test, and lift-off subscapularis test were negative.  There was no indication of instability, dislocation, or labral pathology.  Specifically, there was no history of mechanical symptoms (clicking, catching, etc.) and no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation tests were negative.  There was no AC joint condition or any other impairment of the clavicle or scapula and no tenderness on palpation of the AC joint.  Cross-body adduction test was negative.  There was no history of total shoulder joint replacement and it was noted that the Veteran had arthroscopic surgery in October 2004.  There were no residual signs and/or symptoms due to arthroscopic or other shoulder surgery.  It was noted that the Veteran did have scars related to his shoulder disorder but that the scars were not painful and/or unstable and the total area of all related scars was not greater than 39 square centimeters.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his left shoulder disorder.  The examiner wrote that there was no functional impairment of the left shoulder such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for degenerative or traumatic arthritis.  Finally, the examiner wrote that the Veteran's left shoulder condition did not impact his ability to work.  

In a June 2013 addendum opinion, the VA examiner wrote that the Veteran was not fit for any physical employment regarding his spine, shoulder, and ulnar entrapment.  Recurrent lifting and overhead activity along with repetitive motion were most likely to aggravate his elbow and neck and cause increased pain and paresthesia of the left upper extremity.  Herniated discs are often caused by physical work, especially work that involves bending or lifting.  The pain makes it impossible to carry on physical work.  The examiner wrote that the Veteran was fit for sedentary work which did not require prolonged repetitive motion or static position.  Unfortunately, many who suffer from a herniated disc are just as uncomfortable, sitting down for long periods of time as they are standing up or walking for long periods of time.  

Also of record are treatment records dated through March 2014 which show treatment for the Veteran's left shoulder disorder.  Notably, the nature of the Veteran's left shoulder disorder in these records is consistent with the examination findings noted above.  

On review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted for limitation of motion pursuant to DC 5201 as there is no evidence of limitation of motion at shoulder level.  As above, the Veteran had flexion to 160 degrees (with pain occurring at 160 degrees), abduction to 110 degrees (with pain occurring at 110 degrees) in March 2006.  In May 2010, the Veteran had forward flexion to 170 degrees and abduction to 170 degrees.  Finally, in April 2013 the Veteran had flexion to 180 degrees (with pain at 170 degrees) and abduction to 180 degrees (with pain at 170 degrees).  In addition, each of these examination reports that, with repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination. Such factors do not result in functional loss more nearly approximating limitation of arm motion at the shoulder level.  See DeLuca, supra; Mitchell, supra.  An initial rating in excess of 10 percent is also not warranted for muscle injury pursuant to DC 5304 as there is no evidence of moderately severe or severe injury.  Significantly, on muscle strength testing in April 2013 the Veteran had normal strength in left shoulder abduction and forward flexion.  

In addition, the Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code related to the shoulders. However, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, as documented in the VA examination reports.  Consideration of DCs 5200, 5202 and 5203 is therefore not warranted.  In addition, the Board notes no degenerative changes of the shoulder have been found on X-ray, and, as such, consideration of DC 5003 is therefore not warranted. 

The Board notes that the Veteran has scars associated with this left shoulder disability.  In this regard, at the May 2010 VA examination, he was noted to have three arthroscopic portal scars about the shoulder.  They were all well-healed, nontender, and not adherent to underlying tissue or hypopigmented.  Each scar was approximately 0.4 millimeters.  Additionally, at the April 2013 VA examination, it was noted that the Veteran did have scars related to his shoulder disorder but that the scars were not painful and/or unstable and the total area of all related scars was not greater than 39 square centimeters.  However, as such scars are asymptomatic, not of a size to warrant a compensable rating, and do not result in functional impairment, the Board finds that a separate rating for scars associated with the Veteran's left shoulder disability is not warranted.  DCs 7800-7805.

The Board also notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair.  As discussed above, the symptoms associated with the Veteran's disability-namely subjective complaints of pain and loss of motion-are contemplated in the application of DC 5201.  Moreover, as previously discussed, the Veteran does not have ankylosis of the scapulohumeral articulation, malunion of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus, flail shoulder, dislocation of the clavicle or scapula or the nonunion of the clavicle or scapula, which could, potentially, support the award of a separate rating in this case.  Furthermore, the April 2013 VA examiner determined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his left shoulder disorder.  

	B.  Left ulnar neuropathy and middle radicular group  

Historically, the Veteran's service treatment records show that he underwent left shoulder decompression surgery in October 2004.  Following this surgery, the Veteran began experiencing numbness in the last two fingers of his left hand.  In his October 2005 Physical Evaluation Board, the Veteran was found to have left intermittent ulnar neuropathy symptoms.  The Veteran submitted a claim for service connection for numbness in his fingers in January 2006 and, by rating decision dated in April 2007, the RO granted service connection for left ulnar neuropathy and assigned a 10 percent disability rating effective January 12, 2006, the day after the Veteran's discharge from military service.  The Veteran contends that he is entitled to a higher rating for his peripheral nerve disorder due to the pain and functional impairment he experiences, specifically, difficulty lifting things, including his young children.

The 10 percent rating for left ulnar neuropathy granted in the April 2007 rating decision was rated pursuant to DC 8516.  This rating represented mild incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, DC 8516.

Under DC 8516, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a rating of 20 percent; severe incomplete paralysis warrants a 30 percent rating; and a maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve, which is defined as being manifested by the 'griffin claw' deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

Subsequently, an April 2013 VA examination report established a diagnosis of cervical radiculopathy of the left upper extremity due to the Veteran's separately service-connected cervical spine disorder.  By rating decision dated in May 2014, the RO awarded service connection for middle radicular group (previously rated as left ulnar neuropathy) and assigned a 20 percent rating pursuant to DC 8511 effective April 3, 2013, the date of the VA examination.  The RO also discontinued the separate 10 percent rating for left ulnar neuropathy beginning April 3, 2013 as the left ulnar neuropathy was now included in the middle radicular group.

DC 8511 provide the rating criteria for paralysis of the middle radicular group, and therefore neuritis and neuralgia of those nerves.  Complete paralysis of the those nerves, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the complete loss or severe limitation of shoulder and elbow movements, with hand and wrist movements not affected, and the complete loss of abduction and rotation of the arm, flexion of the elbow, and complete loss or severe limitation of extension of the wrist.  Disability ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, for the major arm, and as 20, 30, and 40, for the minor arm, respectively. 38 C.F.R. § 4.124a, DC 8511.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Evidence relevant to the current level of severity of the Veteran's left upper extremity nerve disorder includes VA examination reports dated in March 2006, May 2010, and April 2013.  

During the March 2006 VA examination, the Veteran reported that he had been suffering from ulnar neuropathy for the past two years.  Specifically, the parts of his body affected by the nerve disease was the left elbow to the 4th and 5th fingers.  Due to the nerve disease, there was tingling and numbness, abnormal sensation, anesthesia, and weakness of the affected parts.  The nerve disease resulted in pain that traveled from the elbow to the fingers.  The symptoms affected lifting and carrying.  Due to the peripheral nerve condition, he suffered from pain located at elbow for two years.  The pain occurred two times per day and, each time, lasted for three hours.  The pain traveled to his hand.  The characteristic of the pain was aching and cramping in nature.  On a scale from one to ten (ten being the worst), the pain level was a six.  The pain could be elicited by physical activity and stress.  The pain came by itself.  It was relieved by rest.  At the time of pain, he could function with medication.  The symptoms described occurred intermittently, as often as twice a day, with each occurrence lasting three hours.  The number of attacks within the past year was 100.  The ability to perform daily functions during flare-ups was minimal.  The Veteran was not receiving any treatment for his condition.  From the above condition, the functional impairment was a poor grip.  The condition did not result in any time lost from work.  

The Veteran was able to brush his teeth, take a shower, drive a car, climb the stairs, dress himself, and walk.  He was unable to vacuum, take out the trash, shop, perform gardening activities, or push a lawnmower.  He was unable to do these activities because of difficulty lifting.  He reported that his usual occupation was a student (which he had performed for four years) and that he was currently employed as a suite attendant.  

On physical examination, it was noted that the Veteran's right hand was the dominant hand because he used it to write, eat, and comb his hair.  On neurological examination of the upper extremities, motor function was within normal limits.  Sensory function was abnormal with findings of left ulnar tingling, increased with percussion, and decreased sensation in 4th and 5th fingers of the  left hand.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  In the "diagnosis" section the examiner wrote that for the claimed condition of radiculopathy, nerve damages in fingers on left hand, the diagnosis was left ulnar neuropathy.  The subjective factor was history of injury and the objective factor was neurological examination.  The etiology of the peripheral nerve disease was trauma per the Veteran's history.  The effect of the condition on the Veteran's daily activity was persistent left arm pains.  

During the May 2010 VA examination, the Veteran again reported that he was right hand dominant.  The examiner reviewed the claims file and noted records dated back to at least October 2008 showed no complaints of neck problems or ulnar neuropathy.  The only complaints were regarding the shoulder and back.  Of note, the Veteran was involved in two motor vehicle accidents.  The first accident occurred in June 2008 and resulted in complaints of neck and shoulder pain.  The second occurred in September 2008 and resulted in complaints of right wrist pain.  The Veteran did see a chiropractor in the early part of 2008 for his thoracic and lumbar spine.  The examiner also noted the in-service left shoulder injury followed by October 2004 surgery.  At the time of the examination, the Veteran reported that he worked in sales.

Regarding the ulnar neuropathy, the Veteran described numbness and tingling from medial elbow to the small finger and ring finger, and the ulna side of his index finger.  Numbness was persistent.  He had had no treatment or evaluation and no test done for his ulnar neuropathy.  He used no braces or other aids.  He described no flare-ups or incapacitating events.  He had no limitations in activities of daily living or working.  There was no history of inflammatory arthritis or neoplasms.

On physical examination, there was tenderness to palpation over the mid trapezius.  Motion function was graded 4/5 finger flexors and abductors of the fingers on the left.  There was no evidence of intrinsic atrophy.  All of the muscle groups in upper extremities were 5/5.  Deep tendon reflexes were 2+ to biceps, triceps, or brachioradialis, and 3+ at the knees and ankles.  Toes were downgoing.  There was no increased tone or clonus.  Straight leg raising was negative.  The Veteran did have decreased sensation in the small finger, ring finger, and ulna side of the middle finger consistent with ulnar neuropathy.  It was noted that EMG (electromyography) and nerve conduction studies had been ordered to confirm ulnar neuropathy.  Also, because of radicular symptoms into the left side of his neck and posterior shoulder, MRI (magnetic resonance imaging) scan of the cervical spine was ordered.  However, it appears that the MRI was canceled because the Veteran was unable to tolerate being in the scanner due to claustrophobia.  The examiner again noted that there was no evidence of complaints regarding the neck or ulnar neuropathy from October 2008 to the present.  

During the April 2013 VA examination, the examiner reviewed the claims file and diagnosed ulnar entrapment.  The Veteran reported that he had ulnar entrapment and was offered to have surgery, but it was declined.  He had numbness in the ulnar area and median area fingers 3 through 5 with numbness in index and thumb.  In addition, he had C7 radiculopathy to the left arm as noted in a 2010 EMG.  The Veteran reported that he was right hand dominant.  The Veteran denied flare-ups that impact the function of the elbow and/or forearm.  

On range of motion testing, the Veteran had left elbow flexion to 145 degrees or greater and extension to 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions, each time resulting in left elbow flexion to 145 degrees or greater and extension to 0 degrees.  The Veteran did not have additional limitation in range of motion of the elbow and forearm following repetitive-use testing and there was no functional loss and/or functional impairment of the elbow and forearm.  The Veteran denied localized tenderness or pain on palpation of joints/soft tissue of either elbow or forearm.  On muscle strength testing, the Veteran had normal strength on elbow flexion and elbow extension.  There was no ankyloses of the elbow.  There was no flail joint, joint fracture, and/or impairment of supination or pronation.  There was no evidence of total elbow joint replacement and no evidence of arthroscopic or any other elbow surgery or resulting scars.  The examiner wrote that, due to the nerve disorder, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were negative for degenerative or traumatic arthritis.  The examiner wrote that the Veteran's nerve disorder did not impact his ability to work.  

Finally, the examiner wrote that no bone elbow condition was found.  The Veteran had left ulnar neuropathy at the left elbow area which was a neurological condition confirmed by EMG.  The examiner wrote that the ulnar neuropathy was at least as likely as not aggravated by cervical radiculopathy.  The examiner referred to the "double crush syndrome," noting that this was a type of peripheral nerve compression syndrome in which there was a 'central' compression that impacted on a nerve bundle-eg, at the thoracic or pelvic outlet, and a second more peripheral compression-eg., at the carpal or tarsal tunnel; optimal therapy required surgical release of both.  The examiner considered the concomitant ulnar neuropathy and cervical radiculopathy which affected the hand.  The ulnar affects sensory and motor of little finger and ring finger while the radiculopathy C7 causes triceps and wrist flexion weakness, diminished triceps reflex, and paresthesia in the index, middle, and ring fingers.  This, according to the examiner, may cause similar effect of double crush syndrome.

In an April 2013 VA examination specific to the cervical spine, on muscle strength testing, the Veteran had normal strength in elbow flexion/extension as well as wrist flexion but had active movement against some resistance for wrist extension and finger flexion/abduction (left only).  There was no muscle atrophy.  Reflex examination was normal in the biceps and brachioradialis but hypoactive in the triceps (left only).  Sensory examination was normal in the shoulder area and inner/outer forearm but decreased in the hand/fingers.  It was noted that the Veteran had radicular pain due to radiculopathy.  There was no constant pain or paresthesias but there was "mild" intermittent pain (usually dull) and numbness (left only).  There were signs or symptoms of radiculopathy.  The examiner noted that nerve roots involved were the C7 nerve roots (middle radicular group).  With regard to the severity of the radiculopathy, the examiner wrote that the right extremity was not affected and that the left side was "mild."

Thereafter, the examiner wrote that cervical radiculopathy is most likely due to the Veteran's service-connected cervical spine disorder as, per medical literature, cervical radiculopathy is the damage or disturbance of nerve function that results if one of the nerve roots near the cervical vertebrae is compressed.  Damage to nerve roots in the cervical area can cause pain and the loss of sensation in different parts of the upper extremities, depending on where the damaged roots are located.  Damage can occur as a result of pressure from material from a ruptured disc, degenerative changes in bones, arthritis, or other injuries that put pressure on the nerve roots.  In middle-aged people, normal degenerative changes in the discs can cause pressure on nerve roots.  In younger people, cervical radiculopathy tends to be the result of a ruptured disc, perhaps as a result of trauma.

In a June 2013 addendum opinion, the VA examiner wrote that the Veteran was not fit for any physical employment regarding his spine, shoulder, and ulnar entrapment.  Recurrent lifting and overhead activity along with repetitive motion were most likely to aggravate his elbow and neck and cause increased pain and paresthesia of the left upper extremity.  Herniated discs are often caused by physical work, especially work that involves bending or lifting.  The pain makes it impossible to carry on physical work.  The examiner wrote that the Veteran was fit for sedentary work which did not require prolonged repetitive motion or static position.  Unfortunately, many who suffer from a herniated disc are just as uncomfortable, sitting down for long periods of time as they are standing up or walking for long periods of time.

Also of record are VA treatment records dated through March 2014.  Significantly, a June 14, 2010 EMG shows electrodiagnostic evidence suggestive of chronic radiculopathy at C7 (no acute degeneration) in addition to left ulnar sensory axonal neuropathy.  

On review of the evidence, the Board finds that the Veteran's left upper extremity neurological disorder has been no more than mild in nature throughout the pendency of this claim.  However, while the disability initially only involved the ulnar nerve, a June 14, 2010 EMG shows the presence of cervical radiculopathy in the left upper extremity.  As such, the AOJ recharacterized the disability as that involving the middle radicular group.  Significantly, mild incomplete paralysis of the ulnar nerve only warrants a 10 percent disability rating under DC 8516, but mild incomplete paralysis of the middle radicular group warrants a 20 percent under DC 8511.  As such, the Board finds that a 20 percent disability rating is warranted based on findings of cervical radiculopathy beginning June 14, 2010.  

With regard to a rating in excess of 10 percent prior to June 14, 2010, the Board finds that there is no evidence of moderate incomplete paralysis of the Veteran's left ulnar nerve.  On neurological examination of the left upper extremity in March 2006, while sensory function was abnormal with findings of left ulnar tinging, increased with percussion, and decreased sensation in 4th and 5th fingers of the  left hand, motor function was within normal limits.  Similarly, on neurological examination in May 2010, motion function was graded 4/5 finger flexors and abductors of the fingers on the left.  There was no evidence of intrinsic atrophy.  All of the muscle groups in upper extremities were 5/5.  He did have decreased sensation in the small finger, ring finger, and ulna side of the middle finger consistent with ulnar neuropathy.  As the Veteran's manifestations were mostly sensory in nature with only a slight decrease in motor function in the fingers, the Board finds that such disability does not result in more than mild incomplete paralysis of the ulnar nerve.

With regard to a higher rating beginning June 14, 2010, the Board finds that there is no evidence of moderate incomplete paralysis of the Veteran's middle radicular group.  Specific to ulnar neuropathy, in April 2013 the Veteran reported numbness in the ulnar area and median area fingers 3 through 5 with numbness in index and thumb.  In addition, he had C7 radiculopathy to the left arm as noted in a 2010 EMG.  However, he denied flare-ups that impact the function of the elbow and/or forearm.  The Veteran denied localized tenderness or pain on palpation of joints/soft tissue of either elbow or forearm.  Specific to cervical radiculopathy, the April 2013 VA examination showed that, on muscle strength testing the Veteran had normal strength in elbow flexion/extension as well as wrist flexion but had active movement against some resistance for wrist extension and finger flexion/abduction (left only).  There was no muscle atrophy.  Reflex examination was normal in the biceps and brachioradialis but hypoactive in the triceps (left only).  Sensory examination was normal in the shoulder area and inner/outer forearm but decreased in the hand/fingers.  It was noted that the Veteran had radicular pain due to radiculopathy.  There was no constant pain or paresthesias but there was "mild" intermittent pain (usually dull) and numbness (left only).  With regard to the severity of the radiculopathy, the examiner wrote that the left side was "mild."

When considering the relative severity and degree of impaired function of the Veteran's neurological impairment of the left upper extremity, the Board finds that the Veteran's symptoms of incomplete paralysis of the left ulnar nerve do not meet, or more closely approximate, the criteria for "moderate" incomplete paralysis, "severe" incomplete paralysis, or "complete" paralysis.

On review of the lay and medical evidence of record, the Board finds no aspects of impairment of the ulnar and/or middle radicular group nerves which have not been relied upon to support the 10 percent rating assigned for ulnar nerve injury under DC 8516 prior to June 14, 2010 or the 20 percent rating assigned for middle radicular group injury under DC 8511 beginning June 14, 2010.  In this situation, any further compensation would violate the rule against pyramiding under 38 C.F.R. § 4.14.    

In so deciding, the Board finds that the descriptions of symptomatology and functional impairment described by the Veteran are credible and consistent with the evidentiary record.  Notably, the Veteran has denied significant functional impairment of his left upper extremity. In evaluating the overall degree of nerve paralysis present, the Board finds that the clinical findings and opinions by VA clinicians and examiners hold greater probative weight than the opinion of the Veteran as these examiners have greater training and expertise than the Veteran in evaluating neurologic disorders.  The Board further finds that, during the appeal period, there has been no significant increased severity of left upper extremity peripheral neuropathy to warrant ratings greater than 10 percent prior to June 14, 2010 or 20 percent beginning June 14, 2010.  As the preponderance of the evidence is against ratings greater than 10 percent prior to June 14, 2010 or 20 percent beginning June 14, 2010 for peripheral neuropathy of the left upper extremity, the benefit of the doubt doctrine is not for application.  

      
C.  Osteoarthritis of the cervical spine

As above, the Veteran's service treatment records show that he fell on ice, injuring his left shoulder in December 2003.  Following this injury, the Veteran also began to develop neck pain and a May 2004 MRI of the cervical spine shows bulging discs at C6/7 and C7/T1.  The Veteran submitted a claim for service connection for a cervical spine disorder in January 2006.  In connection with this claim, the Veteran was afforded a VA examination in March 2006 which showed a diagnosis of osteoarthritis of the cervical spine.  By rating decision dated in April 2007, the RO granted service connection for osteoarthritis of the cervical spine and assigned a 10 percent disability rating effective January 12, 2006, the day after the Veteran's discharge from military service.  The Veteran contends that he is entitled to a higher rating for his cervical spine disorder due to the pain and functional impairment he experiences.

The Veteran's osteoarthritis of the cervical spine is rated under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Evidence relevant to the current level of severity of the Veteran's cervical spine disorder includes VA examination reports dated in March 2006, May 2010, and April 2013.  

During the March 2006 VA examination, the Veteran reported that he had suffered from a bulging disc for two years.  He did not have any stiffness or weakness from the condition but had suffered from pain for two years.  The pain occurred constantly and traveled down the back.  The characteristic of the pain was aching and cramping in nature.  On a scale of one to ten (ten being the worst) the pain level was a five.  The pain could be elicited by physical activity and stress and came by itself.  It was relieved by rest.  At the time of the pain he could function with medication.  The current treatment was physical therapy and massage.  He stated that his condition did not cause incapacitation and that his functional impairment was poor bending.  The condition did not result in any time lost from work.  

The Veteran was able to brush his teeth, take a shower, drive a car, climb the stairs, dress himself, and walk.  He was unable to vacuum, take out the trash, shop, perform gardening activities, or push a lawnmower.  He was unable to do these activities because of difficulty lifting.  He reported that his usual occupation was a student (which he had performed for four years) and that he was currently employed as a suite attendant.  

On physical examination of the cervical spine, there was no evidence of radiating pain on movement with no evidence of muscle spasm.  There was also no evidence of tenderness and there was no ankylosis of the spine.  On range of motion testing, the Veteran had flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 40 degrees, left lateral flexion to 45 degrees, and rotation to 80 degrees bilaterally.  The joint function of the spine was additionally limited by repetitive use pain and pain had the major functional impact.  The cervical spine was not additionally limited by the following after repetitive use:  fatigue, weakness, lack of endurance, or incoordination.  The examiner was unable to make a determination without resorting to speculation on whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited the joint function in degrees.  X-ray examination of the cervical spine showed degenerative arthritis.  In the "diagnosis" section the examiner wrote that for the claimed condition of status post cervical spine condition, the diagnosis was osteoarthritis of the cervical spine.  The subjective factor was neck pain and the objective factor was X-ray examination.  

During the May 2010 VA examination, the examiner reviewed the claims file and noted records dated back to at least October 2008 showed no complaints of neck problems or ulnar neuropathy.  The only complaints were regarding the shoulder and back.  Of note, the Veteran was involved in two motor vehicle accidents.  The first accident occurred in June 2008 and resulted in complaints of neck and shoulder pain.  The second occurred in September 2008 and resulted in complaints of right wrist pain.  The Veteran did see a chiropractor in the early part of 2008 for his thoracic and lumbar spine.  The examiner also noted the in-service left shoulder injury followed by October 2004 surgery.  At the time of the examination, the Veteran reported that he worked in sales.

Regarding the neck, the Veteran described some muscles at the top of his shoulders in which he would get spasms that progressed down between his shoulder blades.  Massage helped and nothing in particular aggravated it.  When he flared up, walking tended to aggravate it as well.  It occasionally woke him up at night.  He had not had any physical therapy, traction, surgery, or hospitalization.  He took over-the-counter Motrin which helped.  He had no side-effects from medications.  He described no limitations in activities of daily living or working regarding his neck.

On physical examination, there was tenderness to palpation over the mid trapezius.  Straight leg raising was negative.  Range of motion of the cervical spine was flexion to 60 degrees and extension to 30 degrees with pain at the endpoint.  Left and right lateral bending was 0 to 35 degrees and left and right rotation was 0 to 85 degrees.  Motion was active-passive against resistance.  There was no pain, fatigue, weakness, or incoordination with repetitive motion.  X-rays of the cervical spine in June 2008 showed no fracture subluxation.  There were mild degenerative changes in uncovertebral joints at C3-4 and C4-5.  Some mild osteophyte encroachment and narrowing of the neural foramen on the left, especially at C3-4.  Vertebral heights and alignment were normal.  Posterior elements were generally remarkable and soft tissues were normal.  The Veteran had evidence of mild degenerative changes at C3-4 and C4-5.  He did have evidence of ulnar neuropathy on the left.  EMG and nerve conduction studies were ordered to document this.  Because of the radicular symptoms into the left side of his neck and posterior shoulder, MRI of the cervical spine was also ordered.  The examiner noted that the Veteran had no limitations of activities of daily living or working with any of his orthopedic complaints.  The examiner also noted that there was no evidence of any complaints to the Veteran's primary care practitioner regarding his neck from October 2008 to the present.  Subsequently, the MRI of the cervical spine was cancelled by radiology as the Veteran was unable to tolerate being in the scanner due to claustrophobia.  

During the April 2013 VA examination, the examiner reviewed the claims file and diagnosed cervical spondylosis and left cervical radiculopathy.  At the time of the examination, the Veteran reported cervical pain radiating to the left arm.  He reportedly underwent MRI in September 2011 which showed a 4.5 millimeter herniated nucleous pulposus causing moderate to severe C6-7 foraminal narrowing.  His private surgeon recommended anterior discectomy and fusion but the Veteran declined surgery.  The Veteran did physical therapy and TENS unit therapy which helped.  He indicated that his neck condition got better but that it still hurt.  The Veteran reported daily pain in the posterior neck which radiated to his shoulder and arm with associated tingling and weakness down to the hand.  He had numbness and tingling in the 5th digit on the medial side and the 4th digit on the lateral side since 2003.  He took Ibuprofen and tried muscle relaxants but stopped this due to severe somnolence.  He was doing a home exercise program and modalities to control pain(TENS, heating pads, and cold pads).  The Veteran reported that flare-ups impacted the function of his cervical spine resulting in decreased lifting.  

On range of motion testing, the Veteran had forward flexion to 45 degrees (with no objective evidence of painful motion), extension to 45 degrees (with no objective evidence of painful motion), right lateral flexion to 45 degrees (with objective evidence of painful motion at 35 degrees), left lateral flexion to 45 degrees (with objective evidence of painful motion at 35 degrees), right lateral rotation to 80 degrees (with objective evidence of painful motion at 70 degrees), and left lateral rotation to 80 degrees (with objective evidence of painful motion at 70 degrees).  The Veteran was able to perform repetitive-use testing with three repetitions with forward flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally, and lateral rotation to 80 degrees bilaterally.  There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  It was noted that the Veteran did not have any functional loss and/or functional impairment of the cervical spine.  

The Veteran did have localized tenderness or pain to palpation for joints/soft tissue of the cervical spine but there was no guarding or muscle spasm of the cervical spine.  Notably, muscle strength testing, reflex examination, and sensory examination were normal on the right side and the examiner noted that there was no radiculopathy of the right extremity (as above, the Veteran is separately service-connected for left side neuropathy).  The examiner wrote that the Veteran did not have any other neurologic abnormalities related to the cervical spine.  The examiner wrote that the Veteran did not have IVDS of the cervical spine.  The Veteran denied the use of an assistive device as a normal mode of locomotion.  The examiner wrote that there was no functional impairment of the cervical spine such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no scars related to cervical spine surgery as the Veteran had not undergone surgery.  It was noted that the Veteran had arthritis but there was no vertebral fracture.  An April 2013 X-ray indicated that the cervical spine had good alignment and it was noted that a 2010 EMG showed electrodiagnostic evidence suggestive of chronic radiculopathy at C7 in addition to left ulnar sensory axonal neuropathy.  The examiner opined that the Veteran's cervical spine disorder impacted his ability to work, specifically, it was noted that the Veteran was in sales and that his cervical spine disorder hurt more when he walked.  

Finally, the examiner wrote that, despite there being no current muscle spasm or guarding severe to cause abnormal spinal contour, the examiner considered intermittent severe spasm at least as likely as not to cause spinal abnormality in X-ray.  The examiner wrote that her medical opinion that spinal contour abnormality caused by muscle spasm is described in medical literature and usually spinal abnormality is not permanent but it may aggravate the pain of the spine.  

In a June 2013 addendum opinion, the VA examiner wrote that the Veteran was not fit for any physical employment regarding his spine, shoulder, and ulnar entrapment.  Recurrent lifting and overhead activity along with repetitive motion were most likely to aggravate his elbow and neck and cause increased pain and paresthesia of the left upper extremity.  Herniated discs are often caused by physical work, especially work that involves bending or lifting.  The pain makes it impossible to carry on physical work.  The examiner wrote that the Veteran was fit for sedentary work which did not require prolonged repetitive motion or static position.  Unfortunately, many who suffer from a herniated disc are just as uncomfortable, sitting down for long periods of time as they are standing up or walking for long periods of time.

In December 2013, the Board remanded this case for an addendum medical opinion.  Specifically, the April 213 examiner was asked to reconcile her opinion that, despite the fact there was no current muscle spasm or guarding severe to cause abnormal spinal contour, she would consider intermittent severe spasm at least as likely as not to cause spinal abnormality in X-ray with the Veteran's statements denying muscle spasm and guarding, and the X-rays showing good cervical spine alignment.

In a February 214 addendum opinion, the April 2013 VA examiner addressed the three questions posed by the Board in the December 2013 remand as follows:

(A) What is the basis for a finding of intermittent severe muscle spasm? 

Cervical spondylosis is associated to muscle spasm as per medical literature.  Muscle spasm is a protective way to protect the neck and joints.  Cervical spondylosis symptoms include the following: neck stiffness and pain; headache that may originate in the neck; pain in the shoulder or arms; inability to fully turn the head or bend the neck, sometimes interfering with driving; and grinding noise or sensation when the neck is turned.  Symptoms of cervical spondylosis tend to improve with rest.  Symptoms are most severe in the morning and again at the end of the day.  If cervical spondylosis results in pressure on the spinal cord (cervical stenosis), it can put pressure on the spinal cord, a condition called cervical myelopathy.  Symptoms of cervical spondylosis with myelopathy include the following: tingling; numbness and/or weakness in the arms, hands, legs, or feet; lack of coordination and difficulty walking; abnormal reflexes; muscle spasms; loss of control over bladder and bowel (incontinence).

 	(B) What is the basis of the opinion that intermittent severe muscle spasm is at least as likely as not to cause spinal abnormality in X-ray?

The Veteran has no evidence of any scoliosis or other deformity or abnormal posture in the X-ray taken.  I consider our X-ray was read by a Board certified radiologist.  The Veteran reported that he had spasms and was unable to take medication.  It is well known that abnormal curvature could be triggered by spasm and pain, the body tried to compensate and avoid the adequate straightening but this is real scoliosis.  It is at least as likely the Veteran developed spasm affecting his posture and the alignment of the neck for certain period of time.  

 	(C) What is the spinal contour abnormality that results from the intermittent severe muscle spasm?

Usually scoliosis in X-ray is interpreted or loss of normal curvature but this is transient.  It is a mechanism to protect the spine and decrease pain.  

Also of record are VA treatment records dated through March 2014 which show treatment for the Veteran's cervical spine disorder.  Notably, the nature of the Veteran's cervical spine disorder in these records is consistent with the examination findings noted above.  

On review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees.  Significantly, range of motion testing for the cervical spine during the March 2006, May 2010, and April 2013 VA examinations show full cervical flexion to 45 degrees.  There are no other range of motion findings pertinent to the current claim on appeal.  As the Veteran's cervical flexion is greater than 30 degrees, a higher rating for the cervical spine is not warranted.  Furthermore, while the April 2013 VA examiner noted that intermittent severe spasm can cause spinal abnormality in X-ray, a review of the February 2014 addendum opinion suggests that, while it was possible for severe spasm to cause temporary spinal abnormality, such abnormalities are temporary in nature and do not rise to the level of scoliosis, reversed lordosis, or abnormal kyphosis, as is contemplated in the General Rating for a 20 percent rating.  Furthermore, there is no objective evidence of muscle spasm or abnormal spinal contour in the Veteran's case.  As above, in April 2013 the Veteran denied muscle spasm and guarding and X-rays at that time showed good cervical spine alignment.

The Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Significantly, the March 2006, May 2010, and April 2013 VA examiners indicated that, even following repetitive range of motion testing, there was no evidence of fatigue, impaired endurance, or weakened movements.  Similarly, these examiners found that no assignment of additional degrees of functional impairment appeared warranted for the cervical spine on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination as the functional impairments appeared reflected in the measurements documented.  In other words, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in cervical spine forward flexion limited to 30 degrees.  See Mitchell, supra.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating for the Veteran's cervical spine disability.

In regard to Note 1 of the General Rating Formula, the Veteran is separately service-connected for cervical radiculopathy of the left upper extremity and the evidence does not suggest any additional associated neurological impairment with regard to the cervical spine, to include that involving the right upper extremity.  Additionally, during the April 2013 VA examination the examiner wrote that the Veteran did not have IVDS.  Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's cervical spine disability, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IDS Based on Incapacitating Episodes, is not warranted.

	D.  Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left shoulder, left upper extremity neuropathy, and cervical spine disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left shoulder, left upper extremity neuropathy, and cervical spine disabilities, and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected left shoulder, left upper extremity neuropathy, and cervical spine disabilities.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left shoulder, left upper extremity neuropathy, and cervical spine disabilities at issue.   

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit recently held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  In the instant case, the Veteran's only service-connected disabilities are those currently on appeal and, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings. 

Specifically, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder, left upper extremity neuropathy, and cervical spine disabilities with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his shoulder and neck disabilities as well as his associated neurological disorder of the left arm, which includes his limitation of motion, pain, decreased sensation, and motor function as well as the functional impairment resulting from such symptoms, either singularly or in combination, which includes, as noted by the March 2006 VA examiner, an inability to vacuum, take out the trash, shop, perform gardening activities, or push a lawnmower due to difficulty lifting, and as noted by the June 2013 VA examiner, recurrent lifting, bending, and overhead activity.  See DeLuca, supra; Mitchell, supra.  There are no additional symptoms of the Veteran's service-connected disabilities to warrant an extra-schedular rating.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left shoulder and cervical spine disabilities.  These service-connected disorders requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's 10 percent ratings contemplates his functional loss, to include limited range of motion, as a result of his left shoulder and cervical spine, to include associated neurological impairment of the left arm, symptomatology.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected left shoulder, left upper extremity neuropathy, and/or cervical spine disabilities at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447   (2009)), here, the evidence reflects that, while the June 2013 VA examiner noted that the Veteran was not fit for any physical employment as a result of his service-connected disabilities, he was fit for sedentary work that did not require prolonged repetitive motion or static position.  Moreover, the Veteran has been fully employed at all times pertinent to this appeal.  Therefore, a claim for a TDIU has not reasonably been raised, and need not be further addressed.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for increased ratings for his left shoulder, left upper extremity neuropathy, and cervical spine disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for left rotator cuff tendonitis, status post subacromial decompression and debridement of partial rotator cuff repair is denied.

For the period prior to June 14, 2010, an initial rating in excess of 10 percent for left ulnar neuropathy is denied.  

As of June 14, 2010, an initial rating of 20 percent, but no higher, for middle radicular group (previously characterized as left ulnar radiculopathy) is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial rating in excess of 10 percent for osteoarthritis of the cervical spine is denied.


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


